24 So.3d 595 (2009)
STATE of Florida, Appellant,
v.
Steven GONZALEZ, Appellee.
No. 5D09-374.
District Court of Appeal of Florida, Fifth District.
October 30, 2009.
Rehearing Denied December 18, 2009.
Bill McCollum, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellant.
Deana K. Marshall of Law Office of Deana K. Marshall, P.A., Riverview, for Appellee.
PER CURIAM.
The State of Florida appeals a final order granting Steven Gonzalez's motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court granted the motion relying on Meshell v. State, 980 So.2d 1169 (Fla. 5th DCA 2008), rev'd, State v. Meshell, 2 So.3d 132 (Fla.2009), cert. den., ___ U.S. ___, 130 S.Ct. 110, 175 L.Ed.2d 73 (2009), and a finding that Gonzalez's dual convictions for lewd and lascivious battery violated double jeopardy based upon an insufficient temporal break between the different acts of misconduct alleged in the information. Applying the supreme court's later decision in Meshell, it is clear that there was no double jeopardy violation. Accordingly, we reverse the order on appeal, and remand with directions that Gonzalez's motion be denied. Lockhart v. Fretwell, 506 U.S. 364, 371-72, 113 S.Ct. 838, 122 L.Ed.2d 180 (1993).
REVERSED AND REMANDED.
ORFINGER, LAWSON, and JACOBUS, JJ., concur.